         Case 1:20-cv-00032-TCS Document 34               Filed 02/12/20     Page 1 of 2
                                                                          NONCONFIDENTIAL


                UNITED STATES COURT OF INTERNATIONAL TRADE

                                                                )
 PRIMESOURCE BUILDING PRODUCTS, INC.,                           )
                                                                )
                                 Plaintiff,                     )
                                                                )
                         v.                                     )
                                                                )
 THE UNITED STATES, DONALD J. TRUMP, IN HIS                     )
 OFFICIAL CAPACITY AS PRESIDENT OF THE                          )
 UNITED STATES; WILBUR L. ROSS, JR., IN HIS                     )         Ct. No. 20-00032
 OFFICIAL CAPACITY AS UNITED STATES                             )
 SECRETARY OF COMMERCE; UNITED STATES                           )
 DEPARTMENT OF COMMERCE; MARK A.                                )
 MORGAN, IN HIS OFFICIAL CAPACITY AS ACTING                     )
 COMMISSIONER, UNITED STATES CUSTOMS AND                        )
 BORDER PROTECTION; UNITED STATES                               )
 CUSTOMS AND BORDER PROTECTION,                                 )
                                                                )
                                  Defendants.                   )

                                              ORDER

       Upon consideration of the Motion for Temporary Restraining Order and Preliminary

Injunction filed by Plaintiff PrimeSource Building Products, Inc., and upon consideration of

subsequent papers and proceedings, including the parties’ joint submission, their agreement on the

amount of security necessary, and in light of the parties’ representation that they each waive their

procedural rights to a preliminary injunction hearing, it is hereby ORDERED that the following

injunction is entered:

       ORDERED that United States Customs and Border Protection (CBP) is enjoined from

collecting duty deposits due pursuant to Proclamation 9980 of January 24, 2020: Adjusting Imports

of Derivative Aluminum Articles and Derivative Steel Articles Into the United States, 85 Fed. Reg.

5281 (January 29, 2020), on entries filed by PrimeSource Building Products Inc. on or after 12:01

am February 8, 2020, but excluding any entries for which PrimeSource is unable to or does not

correct within the 10-day period set forth in 19 C.F.R. § 142.12;
          Case 1:20-cv-00032-TCS Document 34               Filed 02/12/20     Page 2 of 2
                                                                           NONCONFIDENTIAL


        ORDERED that the United States is enjoined during the pendency of this litigation,

including any appeals, from liquidating entries filed by PrimeSource Building Products, Inc. of

articles subject to Proclamation 9980;

        ORDERED that PrimeSource Building Products, Inc. shall, within [5

                   r] terminate its existing continuous bond and replace it with a continuous bond

with a total limit of liability [                     , ] to reflect the additional Section 232 duties

PrimeSource anticipates it would otherwise have had to deposit over the next prospective six

month period, based on the estimate provided in Confidential Ex. 2 to PrimeSource’s Complaint;

        ORDERED that the United States and PrimeSource Building Products, Inc., shall confer

prior to the expiry of this initial, and each subsequent, six month period while this Order is in

effect, and review the Section 232 duty deposits foregone and PrimeSource’s estimated imports

over the next six-month period and that Prime Source shall further increase the limit of liability of

its continuous bond to reflect the parties’ agreement as to the additional Section 232 duties that

would be owed during that subsequent six-month period.

        ORDERED that should CBP determine that PrimeSource’s imports are in excess of

PrimeSource’s projections, CBP may seek leave of the Court to require additional security as

permitted by applicable law.

        SO ORDERED.

                                                      __________________________________

                                                      Timothy C. Stanceu
                                                      Chief Judge
                                                      United States Court of International Trade
Dated: __________________
       New York, New York




                                                 2
